In the United States Court of Federal Claims

    ARTHUR CONTRERAS,

                       Petitioner,                             No. 19-vv-0491

                           v.                                  Filed Under Seal: March 10, 2022

    SECRETARY OF HEALTH                                        Publication: May 19, 2022 1
    AND HUMAN SERVICES,

                       Respondent.


Paul Adrian Green, Law Office of Paul Green, Pasadena, California for Petitioner.

Mary E. Holmes, United States Department of Justice, Civil Division, Torts Branch, Washington,
D.C. for Respondent. With her on the briefs are Lara A. Englund, Assistant Director, Civil
Division, Torts Branch; Heather L. Pearlman, Deputy Director, Civil Division, Torts Branch; C.
Salvatore D’Alessio, Acting Director, Civil Division, Torts Branch; Brian M. Boynton, Acting
Assistant Attorney General, United States Department of Justice, Washington, District of
Columbia.

                                     MEMORANDUM AND ORDER

          On April 2, 2019, Petitioner Arthur Contreras (Petitioner) filed a petition for compensation

under the National Childhood Vaccine Injury Act of 1986 (Vaccine Act or Act), alleging that the

Shingrix and Pneumococcal conjugate (PCV-13) 2 vaccines injured him. Petition for Vaccine

Compensation (ECF No. 1) (Pet.). After Respondent, the Secretary of the U.S. Department of

Health and Human Services (Respondent), filed a Rule 4(c) Report explaining that none of



1
  This Memorandum and Order was filed under seal in accordance with Vaccine Rule 18(b), and
the parties were afforded 14 days to propose redactions. As the parties did not propose any
redactions, this Court is publicly reissuing this Memorandum and Order. The sealed and public
versions of this Memorandum and Order are otherwise identical, except for the publication date
and this footnote.
2
    Petitioner refers to the vaccine as “Pneumvax” in his Petition. Pet. at 1; see infra at 3-4.
Petitioner’s alleged injuries were included on the Vaccine Injury Table, Petitioner filed a Motion

to Dismiss (ECF No. 18) his petition, which the Special Master granted. See Decision Dismissing

Petition (ECF No. 19). Subsequently, Petitioner filed a motion seeking attorneys’ fees and costs,

which the Special Master granted in part. See Petitioner’s Motion for Attorney Fees and Costs

(ECF No. 22); Decision on Final Attorneys’ Fees and Costs (ECF No. 25) (Decision on Fees).

       Pending before the Court is Respondent’s Motion for Review of the Special Master’s

decision awarding Petitioner attorneys’ fees and costs. Respondent’s Motion for Review (ECF

No. 27) (Mot.). Respondent contends that the Special Master erred in awarding any attorneys’

fees and costs in this action. See id. Specifically, Respondent argues that the Special Master

abused her discretion by (1) determining that Petitioner had a reasonable basis to claim that the

PCV-13 vaccine caused his injury, and (2) failing to address whether Petitioner had a reasonable

basis for alleging his injuries lasted more than six months, as required when considering an award

of attorneys’ fees and costs. See Respondent’s Memorandum in Support of Motion for Review

(ECF No. 28) (Resp. Mem.). Accordingly, Respondent urges this Court to vacate the Special

Master’s decision and deny Petitioner’s motion for attorneys’ fees and costs. See id. For the

reasons explained below, Respondent’s Motion for Review (ECF No. 27) is GRANTED.

                                        BACKGROUND

  I.   Petitioner’s Medical History

       On September 7, 2018, Petitioner received the Shingrix vaccine in his left arm and the

PCV-13 vaccine in his right arm. Exhibit 2 to Petitioner’s Petition for Vaccine Compensation

(ECF No. 1-3) (Pet. Ex. 2) at 49. Two days later, Petitioner visited an urgent care center

complaining of “middle back pain after [the] shingles vaccine.” Id. at 2. Specifically, he

complained of “sharp needle” pain on the left side of his back and under the shoulder blade. Id.




                                                                                                2
The nurse practitioner who examined him noted he had a “macularpapular [sic] rash [on his] left

shoulder blade around [the] T7 region with one closed vesicle,” and that he experienced tenderness

in the affected area. Id. at 5. The nurse practitioner, Theresa Anderson, diagnosed Petitioner with

acute thoracic back pain and a “shingles outbreak.” Id. Given the timing of Petitioner’s vaccines

and the onset of his symptoms, she instructed Petitioner to follow up with his primary care

physician “and let them know about shingle outbreak after vaccine.” Id. at 10.

        Petitioner followed the nurse practitioner’s advice and visited his primary care physician,

Dr. Tejas Patel, on September 11, 2018. Id. at 60-62. Petitioner complained that he had a “[r]ed

rash on [the] back and stomach [] over the weekend,” and he explained that after receiving his

vaccines he “began to have abdo[minal] pain, and a rash broke out.” Id. at 60-61. Dr. Patel

diagnosed him with herpes zoster (shingles) and prescribed him “Valtrex for 7 [days].” Id. at 61.

       Petitioner made several follow-up visits to Dr. Patel over the next three months. On a

September 19, 2018 visit he reported suffering “severe pain,” especially at night, and “tingling

burning stabbing pain.” Id. at 59. Dr. Patel diagnosed Petitioner with post-herpetic neuritis and

did not note anything about Petitioner’s skin. Id. at 58-59. Petitioner again visited Dr. Patel on

October 3, 2018, and reported swelling on the left side of his abdomen. Id. at 55-57. Dr. Patel

maintained his diagnosis of postherpetic neuritis and prescribed additional pain medication. Id. at

57. Two weeks later, on October 17, 2018, Petitioner followed up with Dr. Patel complaining

about abdominal pain. Id. at 53-55. Dr. Patel noted a rash on Petitioner’s back, wrapping around

to his upper abdomen, that was healing. Id. at 55. Petitioner had another follow-up appointment

with Dr. Patel on November 9, 2018. Id. at 51. Petitioner received additional pain medication,

but Dr. Patel’s notes do not mention the status of Petitioner’s rash. Id. at 51-53. Finally, Petitioner




                                                                                                     3
visited Dr. Patel on December 4, 2018, when Dr. Patel again noted post-herpetic neuritis but did

not document the status of Petitioner’s rash. Id. at 49-51.

          After the December visit with Dr. Patel, Petitioner visited a neurologist, Dr. Ahed Hanna,

for evaluation of his post-herpetic neuritis. 3 See Exhibit 3 to Petitioner’s Petition for Vaccine

Compensation (ECF No. 1-4) (Pet. Ex. 3) at 5-6. Dr. Hanna’s notes from that January 2, 2019

visit document the onset of Petitioner’s “blisters and rash” that developed on the left side of his

abdomen along with “severe pain.” Id. at 5. Dr. Hanna notes that these symptoms developed after

Petitioner received “the zoster vaccine,” which is Shingrix; Dr. Patel’s notes do not mention the

PCV-13 vaccine. Id. Dr. Hanna further noted at that visit that Petitioner’s “rash has resolved but

he has scarring.” Id. Further, Petitioner was still experiencing “numbness, tingling and burning

on his side.” Id. Petitioner followed up with Dr. Hanna about postherpetic neuritis on January 7,

2019, and again on March 14, 2019, but Dr. Hanna’s notes do not document the status of

Petitioner’s scarring. Id. at 1-4. The medical records before the Special Master do not extend

beyond March 2019. See generally, Pet. Ex. 2; Pet. Ex. 3.

    II.   Procedural History

          On April 2, 2019, Petitioner filed a claim for compensation under the Vaccine Act. See

Pet. He alleged that “concurrent Shingrix and Pneumvax vaccinations” caused several “injuries,

including shingles, maculopapular rash left shoulder, post-herpetic neuritis, and other postherpetic

nervous system involvement.” Id. at 1. While the Petition mistakenly referenced Pneumvax,

Petitioner’s medical records reflect that he received the PCV-13 vaccine, and there is no dispute

about which vaccines Petitioner received. Pet. at 1; Pet. Ex. 2 at 49. To support his claim,




3
  Petitioner’s neurologist refers to this condition as “postherpetic neuralgia.” See, e.g., Pet. Ex. 3
at 1.


                                                                                                     4
Petitioner attached his medical records and an affidavit to his Petition. See Pet. Ex. 2, Pet. Ex.3,

Pet. Ex. 4 (ECF No. 1-5). Although Shingrix is not eligible for compensation under the Vaccine

Act, PCV-13 is a vaccine covered by the Act. See Resp. Rule 4(c) Report (ECF No. 16) at 1 n.1.

        On May 4, 2020, Respondent filed a Rule 4(c) report, contending that compensation would

be inappropriate in Petitioner’s case. Resp. Rule 4(c) Report at 2. Respondent argued that none

of Petitioner’s alleged injuries were included on the vaccine injury table for PCV-13, meaning that

Petitioner “is not entitled to a presumption of vaccine causation.” Id. at 5. Respondent also

asserted that Petitioner could not prove causation-in-fact because “Petitioner has not offered a

reputable scientific or medical theory establishing that PCV-13 can cause ‘shingles, maculopapular

rash left shoulder, post-herpetic neuritis, and other postherpetic nervous system involvement’

(general causation) or that it did so in his case.” Id. Accordingly, Respondent argued that

Petitioner failed to meet “his prima facie burden to show causation-in-fact, and this case should

be dismissed.” Id. at 7.

        On July 6, 2020, Petitioner filed a status report responding to the government’s Rule 4(c)

report conceding “that the Shingrix vaccination that he received in his left arm is not a covered

vaccine under the National Vaccine Injury Compensation Program.” Petitioner’s Status Report

(ECF No. 17) at 1. Petitioner explained that while he believed he had a reasonable basis to file his

Petition because he suffered some of the adverse symptoms outlined in the PCV-13 package insert,

including “[r]edness, swelling, pain, or tenderness . . . and . . . as with any medicine, there is a very

remote chance of a vaccine causing severe allergic reaction, other serious injury, or death,” he

preferred “not to incur the cost of an expert to support his Petition by establishing causation in




                                                                                                       5
fact / exacerbation.” Id. at 2 (quoting ECF No. 17-1). Thus, Petitioner conceded that “his case

should be dismissed.” Id.

       Accordingly, on July 9, 2020, Petitioner filed a motion requesting the Special Master

dismiss his case. See Motion for a Decision Dismissing Petition (ECF No. 18). In that motion,

Petitioner conceded that “[a]n investigation of the facts and science supporting his case has

demonstrated . . . that he will be unable to prove that he is entitled to compensation in the Vaccine

Program.” Id. at 1. On July 10, 2020, the Special Master granted Petitioner’s motion and

dismissed the action. See Decision Dismissing Petition (ECF No. 19).

       Following dismissal of his Petition, Petitioner filed a motion for attorneys’ fees and costs.

See Petitioner’s Motion for Attorney Fees and Costs (ECF No. 22). Petitioner alleged that he was

entitled to such fees and costs because he filed his Petition in good faith and with a reasonable

basis. See id. at 3-5. Specifically, Petitioner pointed to a PCV-13 vaccine information statement

(VIS) 4 – commonly referenced as a “package insert” – introduced for the first time along with his

motion for costs and attorneys’ fees, as providing a reasonable basis for his claim. Id. at 5; ECF

No. 17-1. Petitioner contended that a reasonable basis for an award of fees and costs existed

because the PCV-13 vaccine package insert listed “rash” as a potential “adverse reaction,” and

“[t]he injuries alleged in this case are shingles, a maculopapular rash on Petitioner’s left shoulder,




4
 The National Vaccine Childhood Injury Act requires all vaccine providers to give the appropriate
VIS to the patient, or legal guardian, prior to administering a dose of specific vaccines. 42 U.S.C.
§ 300aa-26. A VIS must include a description of the vaccine’s benefits, a description of the
vaccine’s associated risks, and a statement about the availability of the National Vaccine Injury
Compensation Program. Id.


                                                                                                    6
post-herpetic neuritis, and other postherpetic nervous system involvement.” Id. at 4-5; Exhibit C

(ECF No. 22-4) at 1.

       The Special Master granted in part Petitioner’s motion for attorneys’ fees and costs over

the Respondent’s objections. See Decision on Fees at 1-2. First, the Special Master held that

Petitioner brought his claim in good faith. See id. at 7. Second, the Special Master held that

although “[t]he filings in this case are minimal,” they “include enough evidence to establish [a]

reasonable basis” for Petitioner’s claim. Id. Accordingly, the Special Master held that Petitioner

was entitled to certain attorneys’ fees and costs but did not grant Petitioner the full amount of

requested fees. See id. at 8-10. While the Petitioner requested $18,540.00 in costs and fees, the

Special Master awarded $16,269.00, as Petitioner’s counsel billed time attributable to learning

about the Vaccine Program, which is normally considered non-compensable time. Id. at 8.

       The Special Master’s decision relied principally on two points: that (1) “Petitioner

developed a rash after receiving vaccinations on September 7, 2018,” and (2) “[t]he PCV-13

vaccine package insert states that a rash can be an adverse reaction after vaccination.” Id. The

Special Master dismissed the medical records’ attribution of Petitioner’s rash to shingles because

“the package insert does not limit rash development to one that is unassociated with a specific

condition.” Id. Additionally, the Special Master held that the urgent care nurse practitioner’s note

in Petitioner’s medical records recommending “that he ‘F/U with [his primary care physician] and

let them know about shingle[s] outbreak after vaccine’ . . . suggests that Petitioner’s urgent care

medical provider questioned the connection between Petitioner’s shingles outbreak and the

vaccines he received.” Id. at 8 (quoting Pet. Ex. 2 at 10). The Special Master concluded that the

urgent care nurse practitioner’s note in his medical records and the PCV-13 package insert




                                                                                                  7
“constitutes more than a mere scintilla of evidence in support of the petition.” Decision on Fees

at 8.

        On November 1, 2021, Respondent filed the present Motion for Review of the Special

Master’s decision to award costs and attorneys’ fees to Petitioner. Mot. at 1. Petitioner responded

substantively to Respondent’s Motion for Review, and in doing so introduced new evidence,

comprising photos and emails related to Petitioner’s scarring, to buttress his claim that he had a

reasonable basis to file his Petition. See Petitioner’s Memorandum in Opposition to Respondent’s

Motion for Review (ECF No. 30-1) (Pet.’s Mem.); Exhibit D (ECF No. 30-6). Respondent moved

to exclude Petitioner’s new evidence as untimely. See Motion to Exclude Petitioner’s Untimely

Evidence (ECF No. 32). On December 15, 2021, this Court granted Respondent’s motion to

exclude and struck the new evidence pursuant to United States Court of Federal Claims Vaccine

Rule 8(f), as such documents and photos were not part of the record below and were not before

the Special Master when she considered Petitioner’s motion for attorneys’ fees and costs. See

Order Granting Respondent’s Motion to Exclude Petitioner’s Untimely Evidence (ECF No. 35).

Respondent’s Motion for Review is now ripe for consideration.

                                   STANDARD OF REVIEW

        This Court has jurisdiction to review a special master’s decision under the Vaccine Act.

See 42 U.S.C. § 300aa-12(e)(1). When reviewing a special master’s decision, this Court may:

        (A) uphold the findings of fact and conclusions of law of the special master and
            sustain the special master’s decision,

        (B) set aside any findings of fact or conclusion of law of the special master found
            to be arbitrary, capricious, an abuse of discretion, or otherwise not in
            accordance with law and issue its own findings of fact and conclusions of
            law, or

        (C) remand the petition to the special master for further action in accordance with
            the court’s discretion.



                                                                                                 8
Id. § 300aa-12(e)(2). On this Court’s review, the arbitrary and capricious standard applies to

factual determinations, the abuse of discretion standard applies to discretionary rulings, and the

“not in accordance with the law” standard applies to legal determinations. Munn v. Sec'y of Dep't

of Health & Hum. Servs., 970 F.2d 863, 874 n.10 (Fed. Cir. 1992).

       As special masters have discretion to award attorneys’ fees and costs to an unsuccessful

petitioner, this Court reviews such awards under an abuse of discretion standard. Chuisano v.

United States, 116 Fed. Cl. 276, 283 (2014); see Saxton v. Sec'y Dep't Health & Hum. Servs., 3

F.3d 1517, 1520 (Fed. Cir. 1993) (explaining that “the special master ‘may’ award reasonable fees

and costs if the petition was brought in good faith and upon a reasonable basis; the statute clearly

gives him discretion over whether to make such an award”). This Court may find an abuse of

discretion if “(1) the [special master’s] decision is clearly unreasonable, arbitrary, or fanciful; (2)

the decision is based on an erroneous conclusion of the law; (3) the [special master’s] findings are

clearly erroneous; or (4) the record contains no evidence upon which the [special master] rationally

could have based its decision.” Hendler v. United States, 952 F.2d 1364, 1380 (Fed. Cir. 1991).

                                           DISCUSSION

       The Special Master erred in awarding costs and attorneys’ fees without first analyzing

whether Petitioner established that he had a reasonable basis to claim his injury lasted more than

six months. The Vaccine Act grants special masters the discretion to award costs and attorneys’

fees to unsuccessful claimants when the special master “determines that the petition was brought

in good faith and there was a reasonable basis for the claim for which the petition was brought.”

42 U.S.C. § 300aa-15(e)(1). Even where a petitioner has a reasonable basis for his claim and files

his petition in good faith, a special master still retains discretion to deny a request for attorneys’

fees. James-Cornelius v. Sec’y of Health & Human Serv., 984 F.3d 1374, 1379 (Fed. Cir. 2021).



                                                                                                     9
This Court “relies on ‘an objective standard determined by the totality of the circumstances,’”

when evaluating whether a petitioner had a “reasonable basis” for his claim. Cottingham v. Sec'y

of Dep't of Health & Hum. Servs., 971 F.3d 1337, 1344 (Fed. Cir. 2020) (quoting Chuisano, 116

Fed. Cl. at 286). “[T]he quantum of objective evidence needed to establish reasonable basis for a

claim . . . is ‘lower than the preponderant evidence standard required to prove entitlement to

compensation,’ but ‘more than a mere scintilla.’” James-Cornelius, 984 F.3d at 1379 (quoting

Cottingham, 971 F.3d at 1346).

       It is well-established that a petitioner seeking costs and fees must demonstrate that a

“reasonable basis” existed for each element of his claim. See Cottingham, 971 F.3d at 1345-46;

Goodgame v. Sec'y of Dep't of Health & Hum. Servs., 157 Fed. Cl. 62, 68 (2021) (explaining that

“the Vaccine Act provides specific requirements that are useful in determining whether a petitioner

has established a reasonable basis”). Thus, a petitioner filing a petition under the Vaccine Act

must have a reasonable basis for claiming he:

       (1)   received a vaccine listed on the Vaccine Injury Table;

       (2)   received the vaccination in the United States, or under certain stated
             circumstances outside of the United States;

       (3)   sustained (or had significantly aggravated) an injury as set forth in the
             Vaccine Injury Table (42 C.F.R. § 100.3(e)) or that was caused by the
             vaccine;

       (4)   experienced the residual effects of the injury for more than six months, died,
             or required an in-patient hospitalization with surgical intervention; and

       (5)   has not previously collected an award or settlement of a civil action for
             damages for the same injury.

Cottingham, 971 F.3d at 1345-466 (citing 42 U.S.C. § 300aa-11(c)(1)).




                                                                                                10
        Respondent argues that Petitioner lacked a reasonable basis for elements three and four of

his claim. See Resp. Mem. at 12. Specifically, it argues that the Special Master abused her

discretion by (1) determining that Petitioner had a reasonable basis for his claim that the PCV-13

vaccine caused Petitioner’s rash, and (2) failing to address the statutory requirement mandating

that Petitioner experienced residual effects of his injury for more than six months. Id. Petitioner

argues that (1) the Special Master correctly held that the PCV-13 vaccine package insert, along

with medical records, demonstrated Petitioner’s claim was reasonable, and (2) the Special Master’s

failure to explicitly address the statutory durational requirement was rational “because the medical

records indicate that Petitioner’s rash resulted in residual scarring and, typically, residual scarring

lasts more than six months.” 5 Pet.’s Mem. at 16. This Court agrees with Respondent that the

Special Master erred by failing to address the Act’s durational requirement; namely, whether

Petitioner had a reasonable basis to claim his injury lasted more than six months. See 42 U.S.C. §

300aa-11(c)(1)(D)(i). As this error alone justifies vacatur and remand, the Court need not address

at this time whether Petitioner had a reasonable basis to claim the PCV-13 vaccine caused

his injuries.

        The Special Master’s conclusion that “[b]ecause Petitioner’s medical records demonstrate

he developed a rash postvaccination and the PCV-13 vaccine package insert states that a rash can

be an adverse reaction to the vaccine . . . [p]etitioner has establish[ed] a reasonable basis to support

his claim” constitutes an abuse of discretion because it does not address all five statutorily required

elements of Petitioner’s claim for fees and costs. Decision on Fees at 8; see Cottingham, 971 F.3d



5
 This is a severity element that may also be satisfied with proof that the petitioner seeking fees (i)
died or (ii) required an in-patient hospitalization with surgical intervention. 42 U.S.C. § 300aa-
11(c)(1)(D)(i). However, it is undisputed on the record before this Court that neither of those
circumstances are applicable here. The Court accordingly refers to this severity element as a
durational requirement.


                                                                                                     11
at 1345-466 (citing 42 U.S.C. § 300aa-11(c)(1)). In this case, Petitioner’s claim cannot have a

reasonable basis unless objective evidence supports his contention that the claimed injury lasted

for more than six months.       See Cottingham, 971 F.3d at 1345-466; 42 U.S.C. § 300aa-

11(c)(1)(D)(i). Here, the Special Master erred in failing to analyze whether Petitioner established

a reasonable basis for the Act’s durational requirement. The Special Master’s failure to address

this requirement is particularly troubling because Petitioner’s medical records before this Court do

not appear to clearly demonstrate that Petitioner meets this statutorily-mandated requirement. In

fact, the last mention of a rash or scarring in Petitioner’s medical records occurred in January 2019,

only four months after Petitioner received the PCV-13 vaccine. See Pet. Ex. 3 at 5-6.

       Despite this observation, this Court’s holding does not foreclose the possibility that on

remand the Special Master could find a reasonable basis for Petitioner’s claim. It may be that

support exists for Petitioner’s contention that the presence of a rash or scarring four months after

vaccination indicates that the injury would also have been present six months after vaccination. It

is also possible that other evidence properly before the Special Master would support Petitioner’s

claim that injuries caused by the PCV-13 vaccine persisted for more than six months. Or it may

be that no such evidence meeting the statute’s durational requirement exists. However, each

scenario requires fact-finding that the Special Master did not undertake in the first instance.

Accordingly, this Court finds it appropriate to remand Petitioner’s case to provide the Special

Master an opportunity to consider the statute’s durational requirement and fully address whether

Petitioner has met the reasonable basis threshold for bringing his claim.




                                                                                                   12
                                   CONCLUSION

       For the reasons above, Respondent’s Motion for Review (ECF No. 27) is GRANTED.

The Special Master’s Decision on Attorneys’ Fees and Costs (ECF No. 25) is VACATED, and

the case is REMANDED to the Special Master for further proceedings consistent with this Order.



       IT IS SO ORDERED.

                                                           s/Eleni M. Roumel
                                                          ELENI M. ROUMEL
                                                                Judge

       March 10, 2022
       Washington, D.C.




                                                                                           13